Citation Nr: 1133510	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury to the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2009, the Veteran testified at a hearing at the Regional Office.  A transcript of that proceeding is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2008 for further development and adjudicative action.  The development indicated has been completed and the case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's cold intolerance is not related to any incident of service.


CONCLUSION OF LAW

A cold weather related disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, a lay statement, hearing testimony as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements and his friend's in support of the claim are of record, including testimony provided at a March 2009 RO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In his original claim, the Veteran reported that he was found unconscious and freezing on guard duty in February 1956. 

A September 2006 private MRI report indicates the Veteran had possible mild stenosis of the right common iliac artery proximally but no significant stenosis is suggested in either the common or external iliac territories and probable significant stenosis at origin of right internal iliac artery.  

The Veteran claimed during his March 2009 DRO hearing that he sustained cold injuries while he was stationed in Korea near the demilitarized zone (DMZ).  A friend of the Veteran who also served in Korea during approximately the same time period testified that it was cold there during the winter and that he had been service-connected for cold weather injuries.  The Veteran also alleged that he had to perform duties outside in below zero temperatures and that he was not provided with proper cold weather gear.  His injuries reportedly include pain, numbness, and extreme cold sensitivity in his extremities, all contended to be the result of prolonged exposure to extreme weather conditions in Korea.

The Veteran also indicated during his March 2009 hearing that he had been to a specialist concerning his problems with circulation in his feet and that the specialist had not found any problems.

Considering the Veteran's service treatment records, the Board notes that there is no indication of complaints consistent with cold weather injury, no indication of the Veteran being found unconscious and no treatment for pain or numbness in his extremities.  The Veteran's Report of Medical Examination at separation, dated December 1956 indicated his only physical abnormality as a pilonidal sinus.  The Veteran's upper and lower extremities were noted as normal.  

The Veteran requested service connection for a back disability in January 1957 without mention of a cold injury.

The Veteran submitted a private physician's statement dated November 2007 which indicates the Veteran reported he had problems with cold since 1956.  The statement reported that the Veteran chronically felt that his feet hurt bilaterally with the cold.  The examiner also noted that the Veteran had four bouts of pneumonia since 1956.  To conclude, the examiner indicated that in his opinion the issue was significant since 1956.

The Veteran submitted a statement from his spouse dated February 2008 indicating that he had problems with cold weather for the previous forty years and that he had pain in his hands and feet after cold exposure.  

The Veteran was afforded a cold weather protocol examination in April 2010.  The examiner reiterated the Veteran's claims concerning tingling and pain in the extremities with cold weather since the Veteran's time in Korea while on active duty.  The examiner indicated that with regard to the Veteran's allegation of cold injury residuals, the service treatment records did not reflect that he had any cold injuries during his service.  Furthermore, the examiner opined that the Veteran's smoking was as likely as not causing or contributing to his symptoms.  

The Veteran was afforded an additional VA examination during October 2010.  The examiner reiterated the Veteran's claims and medical history as well as reviewing evidence found in the claims file.  The Veteran indicated that he only smoked 8 to 10 cigarettes per day for the previous twenty years.  He also wanted it noted that he was admitted to the hospital at Fort Dix during 1955.  The examiner reviewed the Veteran's service treatment records and noted that he was admitted for pharyngitis which was treated and cured with joints and extremities being normal on examination.  There was no report of complications regarding this hospital admission and treatment.  

The Veteran reported that he worked as a mechanic, a boiler operator, insurance adjuster, teacher and a service manager at a car dealership.  The Veteran also reported he had lived in New England his entire life.

The Veteran told the examiner that he was never able to tolerate cold weather.  The examiner noted that the Veteran's service treatment records indicate no tissue injury, blister or ulceration of the hands and feet.  The Veteran reported that objective studies showed good circulation to the lower extremities.  The examiner noted that a private MRI report reflected some decreased blood flow to the arteries supplying the right lower extremity.  The Veteran had x-rays on his hands and feet bilaterally with no indication of soft tissue damage or aggressive bone destruction.  The examiner diagnosed the Veteran with as likely as not cold intolerance, subjectively reported in the bilateral hands and feet with no evidence of a cold injury during active service.  

The examiner indicated that cold intolerance has been noted to follow trauma and is noted in active smokers as well as in the population at large.  The examiner related that there is evidence of cold intolerance in the Veteran but no evidence to support that this began during active service due to cold injury; further noting that there is no indication of a cold injury in the service treatment records, no claim for such disability at the time of his previous claim for a back disability just post-service; and no evaluation or treatment for cold residuals for many years after active service.  Additionally, the Veteran did not report nor did the claims file document any of the symptoms which usually correspond to a cold injury to include blisters, sores or injuries to the tissue.  The examiner further noted that the Veteran had a long history of working with his hands and smoking, both of which put him at risk for developing cold intolerance.  The examiner reiterated that the Veteran was never able to tolerate the cold, even prior to service.  The examiner suggested that this self-reported worsening of symptoms over time indicated an ongoing process.  To summarize, the examiner opined that the Veteran's cold intolerance was more likely related to his ongoing risk factors rather than any cold weather injury or cold exposure during service.

The Board finds that service connection for the Veteran's cold intolerance must be denied as the preponderance of the evidence is against a finding that the disability is related to active service.  Indeed, there is no objective evidence with a rationale provided linking the Veteran's current cold intolerance to any incident of active service.  Additionally, the record does not establish a continuity of symptoms.  Rather, there was no indication of such problems during active service or at his separation examination and the clinical record reveals no treatment for years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology which began during active service.  Rather, the Veteran reported to the VA examiners that he has always had cold intolerance which had become progressively worse over the years.  However, the Veteran indicated during his previous hearing testimony that he had sustained cold injuries which dated back to his service in Korea.  Thus, the Board must find that the Veteran's contentions concerning a chronic cold intolerance which began during active service are not credible, as he has been inconsistent in his report of when his cold intolerance began.  Thus, continuity has not been shown, either by the clinical record and, as noted, the Veteran's statements in this regard are not credible.  

Finally, the preponderance of the medical evidence of record is against a finding that any current cold intolerance is related to active service.  Indeed, two VA medical opinions, offered following examinations of the Veteran and after reviews of the relevant records, indicates that the current disorder is less likely than not related to a cold injury during active service; noting that the Veteran has risk factors such as a long history of smoking and occupation which require working with the upper extremities.  These rationales were clearly articulated and was based in part on the Veteran's own statements.  Conversely, the only medical evidence favorable to the claim was statements rendered by a private physician, which merely reiterate the Veteran's contentions and did not include claims file review and did not indicate any type of rationale for the proffered opinion.  The Board additionally notes that the provider did not indicate any type of diagnosis related to the Veteran's reports of bilateral foot pain in cold weather.  Thus, such statements are entitled to little, if any, probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history and unsupported by clinical findings is not probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  Thus, the Board finds that the probative medical evidence of record fails to show a relationship between the Veteran's current cold intolerance and any incident of active service or a service-connected disability.

The Veteran himself believes that he has a cold related injury which is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the inconsistency in the Veteran's report of the onset of relevant symptoms, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current cold intolerance is related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
	


ORDER

Entitlement to service connection for residuals of a cold weather injury to the upper and lower extremities is denied.




____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


